PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Azurity Pharmaceuticals, Inc.
Application No. 16/354,764
Filed: March 15, 2019
For: ORAL PHARMACEUTICAL COMPOSITION COMPRISING ZONISAMIDE AND PROCESS OF PREPARATION THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petitions filed June 03, 2022, under 37 CFR 1.182 for expedited
handling of the petition filed June 03, 2022 under 37 CFR 1.55(f) to accept a delayed
submission of certified copy of a foreign application.

The petition under 37 CFR 1.182 is hereby GRANTED. The petition for expedited
consideration includes payment of the petition fee under 37 CFR 1.182. The relief requested is
warranted. Accordingly, the petition under 37 CFR 1.55(f) is being considered out of turn.

A grantable petition under 37 CFR 1.55(f) must include:

1) A certified copy of the foreign application, unless previously filed,
2) A showing of good and sufficient cause for the delay, and
3) The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition
under 37 CFR 1.55(f) is GRANTED. Furthermore, the Office acknowledges receipt of the
certified copy of the foreign application on June 03, 2022.

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on March 15, 2019. 


Any questions concerning this matter may be directed to JoAnne Burke at (571) 272-4584. Questions concerning status or examination of the application should be directed to the Technology Center 1600.


/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions